Exhibit CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I hereby certify that: I have reviewed the Quarterly Report on Form 10-Q/A for the quarter ended September 30, 2009. To the best of my knowledge this Quarterly Report on Form 10-QA (i) fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934 (15 U.S.C. 78m (a) or 78o (d)); and, (ii) the information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of Tengasco, Inc. and its subsidiaries during the period covered by this report. Dated: November 13, 2009 By: s/Jeffrey R. Bailey Jeffrey R. Bailey Chief Executive Officer
